Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are Allowed. 

Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1,
A computer-implemented method executed by a processor for training a random matrix network, the method comprising: initializing values of a random matrix by a random initializer; inputting, by an input generator, a plurality of first vectors into the random matrix; and outputting, by an output vector reader, a plurality of second vectors from the random matrix to be fed back into the random matrix for training.

Regarding Claim 11,
A random matrix network, comprising: a random initializer for initializing values of a random matrix; an input generator for inputting a plurality of first vectors into the random matrix; and an output vector reader for reading a plurality of second vectors outputted from the random matrix to be fed back into the random matrix for training.

 Regarding Claim 20,
A digital processing architecture for training and/or inferencing a random matrix, comprising: a random matrix network including at least the random matrix having an array of elements connected between row and column lines; at least one first single instruction, multiple data processing (SIMD) unit connected to the row lines; at least one second SIMD unit connected to the column lines; and a shared memory shared between the at least one first and second SIMDs.


Regarding Claim 1 : Claim 1 were rejected over prior art  Ping Chi (NPL DOC: " PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in RERAM-based Main Memory," 18 June 2016, 2016 ACM/IEEE 43rd Annual International Symposium on Computer Architecture, Pages. 27-33) in view of NURVITABHI et al. (USPUB 20180189675) teaches   A computer-implemented method executed by a processor for training a random matrix network, the method comprising: initializing values of a random matrix by a random initializer; inputting, by an input generator, a plurality of first vectors into the random matrix; and outputting, by an output vector reader, a plurality of second vectors from the random matrix to be fed back into the random matrix for training. Respectively (detailed rejection of the claim mentioned within Office Action dated 05/17/2022)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 07/27/2022 regarding the limitation considered below persuasive, therefore the Examiner respectfully withdraws the rejection for the following claims and considered Allowable:    " initializing values of a random matrix by a random initializer; inputting, by an input generator, a plurality of first vectors into the random matrix; and outputting, by an output vector reader, a plurality of second vectors from the random matrix to be fed back into the random matrix for training.”


Regarding Claim 11 : Claim 11 were rejected over prior art Ping Chi (NPL DOC: " PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in RERAM-based Main Memory," 18 June 2016, 2016 ACM/IEEE 43rd Annual International Symposium on Computer Architecture, Pages. 27-33) in view of NURVITABHI et al. (USPUB 20180189675) teaches  A random matrix network, comprising: a random initializer for initializing values of a random matrix; an input generator for inputting a plurality of first vectors into the random matrix; and an output vector reader for reading a plurality of second vectors outputted from the random matrix to be fed back into the random matrix for training. Respectively (detailed rejection of the claim mentioned within Office Action dated 05/17/2022)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 07/27/2022 regarding the limitation considered below persuasive, therefore the Examiner respectfully withdraws the rejection for the following claims and considered Allowable:    " a random initializer for initializing values of a random matrix; an input generator for inputting a plurality of first vectors into the random matrix; and an output vector reader for reading a plurality of second vectors outputted from the random matrix to be fed back into the random matrix for training.”

Regarding Claim 20 : Claim 20 were rejected over prior art NURVITADH et al. (USPUB 20180189675) in view of Amir Morad ( NPL DOC:" Efficient Dense And Sparse Matrix Multiplication On GP-SIMD," 13 November 2014, 2014 24th International Workshop on Power and Timing Modeling, Optimization and Simulation (PATMOS), Pages 1- 6) teaches  A digital processing architecture for training and/or inferencing a random matrix, comprising: a random matrix network including at least the random matrix having an array of elements connected between row and column lines; at least one first single instruction, multiple data processing (SIMD) unit connected to the row lines; at least one second SIMD unit connected to the column lines; and a shared memory shared between the at least one first and second SIMDs. Respectively (detailed rejection of the claim mentioned within Office Action dated 05/17/2022)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 07/27/2022 regarding the limitation considered below persuasive, therefore the Examiner respectfully withdraws the rejection for the following claims and considered Allowable:    " a random matrix network including at least the random matrix having an array of elements connected between row and column lines; at least one first single instruction, multiple data processing (SIMD) unit connected to the row lines; at least one second SIMD unit connected to the column lines; and a shared memory shared between the at least one first and second SIMDs.”

2.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637